        Case 3:18-cv-00778-BAJ-SDJ      Document 41     07/31/20 Page 1 of 11




                      UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA



  IMMACULATA N. ANYANWU                                                  CIVIL ACTION

  VERSUS

  STATE OF LOUISIANA                                          NO.: 18-00778-BAJ-SDJ


                              RULING AND ORDER

        Before the Court is the Motion to Dismiss (Doc. 26) filed by Defendant State

of Louisiana through the Louisiana Department of Health (“LDH”), seeking the

dismissal of all Plaintiff’s remaining claims. For the following reasons, Defendant’s

Motion is GRANTED.

   I.      BACKGROUND

        This dispute arises from an action for the alleged discrimination against

Plaintiff due to her disability and national origin. Plaintiff is a former employee of

LDH, who worked for the Eastern Louisiana Mental Health System as a registered

nurse. (Doc. 24 at p. 2). Plaintiff alleges that in September 2012, she was on leave

under the Family Medical Leave Act because of a medical procedure. (Id.) She later

returned to work in October 2012 with the following physician-ordered restrictions:

no lifting more than ten pounds, no bending, no squatting, no stooping, no climbing

stairs, and no prolonged activities. (Id.). Plaintiff alleges that Defendant knew of her

health issues and her restrictions throughout her employment. Plaintiff also alleges

that throughout her employment, she was harassed and discriminated against not

                                           1
       Case 3:18-cv-00778-BAJ-SDJ        Document 41     07/31/20 Page 2 of 11




only on the basis of her restrictions, but also on the basis of her national origin. (Id.

at p. 5). Plaintiff alleges that although she was born in Nigeria, she is a naturalized

citizen. (Id.). Plaintiff alleges that she was subjected to intimidation, mockery and

harassment because of her accent. (Id.). On October 26, 2012, Plaintiff alleges she

received a termination letter effective November 2012. (Id. at p. 4).

      On August 17, 2018, Plaintiff filed her Complaint. (Doc. 1). Defendant

responded with a Motion to Dismiss for failure to state a claim. (Doc. 9). On July 24,

2019, the Court partially granted this motion, dismissing Plaintiff’s claim under

Title I of the Americans with Disabilities Act (“ADA”). The remaining claims are

under Title VII of the Civil Rights Act of 1964, Title II of the ADA, and the Family

Medical Leave Act (“FMLA”). The Court allowed these claims to proceed, so long as

Plaintiff amended her complaint to provide more facts. The Court granted Plaintiff

ten days to comply with the Order and advised that failure to timely amend may

result in dismissal. (Doc. 15). Plaintiff failed to comply with the Order, prompting

Defendant to file another Motion to Dismiss (Doc. 17) pursuant to Fed. R. Civ. P. 41.

The Court denied this motion, granting Plaintiff another opportunity to amend her

complaint. (Doc. 23).

       On September 11, 2019, Plaintiff eventually filed her Amended Complaint.

(Doc. 24). Plaintiff supplemented her claims under FMLA and Title VII; however,

Plaintiff did not provide supplemental information for her ADA claim. Instead,

Plaintiff added a claim alleging a questionable application of Louisiana Civil Service

Rule 12.6(a)(1). Defendant then filed the instant motion pursuant to Fed. R. Civ. P.



                                           2
         Case 3:18-cv-00778-BAJ-SDJ        Document 41    07/31/20 Page 3 of 11




12(b)(1) and 12(b)(6), alleging that Plaintiff’s claims arising under the FMLA and

Louisiana Civil Service Rule 12.6(a)(1) are barred by sovereign immunity, pursuant

to the Eleventh Amendment, and that Plaintiff failed to state a claim under Title VII

of the Civil Rights Act of 1964.

   II.      LEGAL STANDARD

         In a Rule 12(b)(1) motion to dismiss, at issue is the trial court’s jurisdiction—

its very power to hear the case. Williamson v. Tucker, 645 F.2d 404,413 (5th Cir.

1981). This Court is a court of limited jurisdiction. See Kokkonen v. Guardian Life

Ins. Co. of Am., 511 U.S. 375, 377 (1994). Because Plaintiff invokes that jurisdiction,

she bears the burden of proving it. See Glass v. Paxton, 900 F.3d 233, 238 (5th Cir.

2018). In determining its jurisdiction, the Court may consider “(1) the complaint

alone, (2) the complaint supplemented by undisputed facts evidenced in the record,

or (3) the complaint supplemented by undisputed facts plus the [C]ourt’s resolution

of disputed facts.” Carroll v. Abide, 788 F.3d 502, 504 (5th Cir. 2015).

         A Rule 12(b)(6) motion to dismiss tests the sufficiency of a complaint against

the legal standard set forth in Rule 8, which requires “a short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “Determining whether a complaint states a plausible claim for relief [is] ... a

context-specific task that requires the reviewing court to draw on its judicial



                                             3
       Case 3:18-cv-00778-BAJ-SDJ        Document 41      07/31/20 Page 4 of 11




experience and common sense.” Id. at 679. “[F]acial plausibility” exists “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. at 678 (citing Twombly,

550 U.S. at 556). Hence, a complaint need not set out “detailed factual allegations,”

but something “more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action” is required. Twombly, 550 U.S. at 555.

III.   DISCUSSION

       A. FMLA Retaliation Claim

       Defendant argues for the dismissal of Plaintiff’s FMLA retaliation claim not

only because Plaintiff has failed to state a claim, but also because it is a “well settled

point of law that the Eleventh Amendment immunizes states from suits for money

damages brought under the self-care provisions of the FMLA.” (Doc. 26-1 at p. 6).

Defendant points to Coleman v. Court of Appeals of Maryland, 566 U.S. 30 (2012) for

support. Defendant argues that in Coleman, the Supreme Court of the United States

held that states’ sovereign immunity was not abrogated by Congress to allow suits

for money damages under FMLA’s self-care provision. Under the self-care provision

of the FMLA, eligible employees may take leave because of “a serious health condition

that makes the employee unable to perform the functions of the position of such

employee.” 29 U.S.C. § 2612(a)(1)(D).

       Plaintiff claims that she was discharged from her employment in retaliation

for availing herself of FMLA leave to undergo a medical procedure. Plaintiff asserts

that the discharge was unfounded because she worked with the same restrictions



                                            4
       Case 3:18-cv-00778-BAJ-SDJ          Document 41   07/31/20 Page 5 of 11




before she left; therefore, Plaintiff alleges that Defendant has violated provisions of

the FMLA. Plaintiff seeks both compensatory and punitive monetary damages for

the alleged retaliatory discharge.

      The Court finds that Plaintiff’s claim is barred due to sovereign immunity. In

Coleman, the Supreme Court held that Congress did not abrogate states’ sovereign

immunity pursuant to Section 5 of the Fourteenth Amendment to allow suits for

damages under the self-care provision. See Coleman, 566 U.S. at 43-44. Plaintiff was

an employee who took leave under the self-care provision of FMLA and now seeks

monetary damages for an alleged violation of the self-care provision; thus, Defendant

is immune from liability for this claim.

      B. Title VII Claim

      Plaintiff asserts that she was discriminated against because of her national

origin. She alleges that she is a naturalized citizen that was born in Nigeria and that

she was treated differently regarding scheduling, assignment, and performance

review. (Doc. 24 at p. 5). Plaintiff further alleges that she was harassed and

intimidated by her immediate supervisor and mocked because of her Nigerian accent.

Plaintiff claims that other employees, who were natural-born citizens of the

United States and had similar medical limitations, were allowed to continue their

employment with Defendant. Plaintiff did not provide specific details in her pleadings

in support of this allegation, leaving Defendant uncertain as to what her exact claims

are under Title VII. Defendant argues that it seems that Plaintiff may be attempting

to bring claims for hostile work environment, discriminatory discharge, and



                                             5
       Case 3:18-cv-00778-BAJ-SDJ        Document 41     07/31/20 Page 6 of 11




retaliation under Title VII. (Doc. 26-1 at p. 7). Defendant argues that regardless of

the claims Plaintiff intended to bring, Plaintiff has failed to state a claim under Title

VII.

       1. Hostile Work Environment

       To state a claim for hostile work environment under Title VII, Plaintiff must

show that: (1) she belongs to a protected group; (2) she was subjected to unwelcome

harassment; (3) the harassment was based on a protected characteristic; (4) the

harassment affected a term, condition, or privilege of employment; and (5) her

employer knew or should have known of the harassment and failed to take prompt

remedial action. See E.E.O.C. v. WC&M Enterprises, Inc., 496 F.3d 393, 399 (5th Cir.

2007). Although Plaintiff alleges that she belongs to the group of persons protected

by her national origin, she was subjected to unwelcome harassment, and that the

harassment was based on her national origin, Plaintiff has failed to allege whether

the harassment affected a term, condition, or privilege of her employment and

whether Defendant knew or should have known about the harassment and failed to

take prompt remedial action. Plaintiff failed to plead enough details to put Defendant

on notice that her claims include a hostile work environment claim; thus, the Court

finds that Plaintiff has failed to state a claim for hostile work environment.

       2. Discriminatory Discharge

       Defendant argues that because Plaintiff alleged that other employees, who

were natural-born citizens and have similar limitations, were allowed to continue

their employment, Plaintiff seems to be pleading a discriminatory discharge action.



                                           6
       Case 3:18-cv-00778-BAJ-SDJ        Document 41    07/31/20 Page 7 of 11




(Doc. 26-1 at p. 9). Defendant further argues that Plaintiff has failed to sufficiently

allege that she was treated less favorably than other similarly situated employees

not in her protected class, under nearly identical circumstances. (Id.).

      To state a claim for discriminatory discharge, Plaintiff must establish that she:

(1) is a member of a protected class; (2) was subjected to an adverse employment

action; (3) was qualified for her position; and (4) was replaced by someone outside of

the protected class. Turner v. Baylor Richardson Medical Center, 476 F.3d 337, 345

(5th Cir. 2007). Once again, Plaintiff has pleaded that she is a member of the

protected class based on national origin and that she was subject to an adverse

employment action; however, Plaintiff has failed to plead with sufficiency information

regarding whether she was qualified to continue working in her position and was

replaced by someone outside of her national origin of Nigeria. Plaintiff pleaded that

employees that were natural-born citizens were permitted to continue their

employment. Without more details, the Court must conclude that the assertion is

nothing more than a conclusory allegation. The Court finds that Plaintiff has failed

to plead sufficient details to establish a claim for discriminatory discharge.

      3. Retaliation

      Defendant argues that Plaintiff seems to be abandoning her original Title VII

retaliation claim in the Amended Complaint and that Plaintiff has failed to state a

claim. Defendant further argues that Plaintiff failed to allege any facts that suggest

that she engaged in an activity that is protected by Title VII and that no causal link

exists between the protected activity and her termination. (Doc. 26-1 at p. 11).



                                           7
       Case 3:18-cv-00778-BAJ-SDJ       Document 41     07/31/20 Page 8 of 11




       To state a claim for Title VII retaliation, Plaintiff must show that (1) she

engaged in an activity protected by Title VII; (2) that she was subjected to an adverse

employment action; and (3) a causal link exists between the protected activity and

the adverse employment action. McCoy v. City of Shreveport, 492 F.3d 551, 557

(5th Cir. 2007). An employee has engaged in a protected activity under Title VII if

she either (1) opposed any practice made an unlawful employment practice by Title

VII, or (2) made a charge, testified, assisted, or participated in any manner in an

investigation, proceeding or hearing under Title VII. McCoy, 55 F.Supp.3d at 561 n.8.

      The Court finds that Plaintiff has failed to allege sufficient facts to support a

claim for retaliation under Title VII. Although Plaintiff has alleged an adverse

employment action, she has failed to allege sufficient details regarding her

engagement in a protected activity and a causal link between the protected activity

and her termination from employment. Because Plaintiff has failed to allege facts

that sufficiently state a claim under Title VII for hostile work environment,

discriminatory discharge, retaliation, or any other cognizable action, the Court must

dismiss Plaintiff’s Title VII claim.

      C. Misapplication of Louisiana CSR 12.6(a)(1) Claim

      Defendant also contends that Plaintiff’s claim for the violation of Louisiana

State Civil Service Rule 12.6(a)(1) is also barred by sovereign immunity. Plaintiff

argues that Rule 12.6(a)(1), as applied to Defendant, violates the due process clause

of the Fourteenth Amendment and ADA Title I by failing to accommodate persons

with disabilities. (Doc. 24 at p. 6). Defendant argues that this claim may actually be



                                          8
        Case 3:18-cv-00778-BAJ-SDJ       Document 41    07/31/20 Page 9 of 11




a claim under 42 U.S.C. § 1983, although Plaintiff does not describe it as such.

(Doc. 26-1 at p. 7).

       Rule 12.6(a)(1) permits an employer to non-disciplinarily remove an employee

if, on the day the employee is considered to have been given notice, she (1) has less

than eight hours of sick leave and (2) is unable to perform the essential functions of

her job due to illness or medical disability. Plaintiff alleges that Defendant violated

this rule because she had 88 hours of leave remaining before her removal. (Doc. 24 at

p. 6). Plaintiff further alleges that she was able to perform the essential functions of

her job, post-medical procedure, despite her illness. Plaintiff contends that she

returned to work with the same restrictions that Defendant previously

accommodated before her medical procedure. (Id. at p. 4).

       Plaintiff argues that the Defendant’s application of Rule 12.6(a)(1) to terminate

her employment violated her right to due process under the Fourteenth Amendment

and her right to be accommodated under FMLA and ADA Title I. (Id. at p. 6).

Although Plaintiff does not specifically assert a § 1983 claim, the Court agrees with

Defendant’s contention that Plaintiff is alleging the elements of a claim under

42 U.S.C. § 1983. Under § 1983, any person who, under color of any statute, violates

the federal rights of a person within the United States shall be liable to the party

injured. Plaintiff has alleged that the Defendant has violated her federal rights under

the due process clause of the Fourteenth Amendment, FMLA, and the ADA while

acting under color of state statute, Rule 12.6(a)(1).




                                           9
       Case 3:18-cv-00778-BAJ-SDJ         Document 41    07/31/20 Page 10 of 11




       Defendant argues that if Plaintiff’s claim is a § 1983 claim, then it is barred by

sovereign immunity. Defendant further argues that the Eleventh Amendment bars

§1983 suits against state governments in federal court, and that states are not

“persons” within the meaning of the statute. Quern v. Jordan, 440 U.S. 332, 99 S.Ct.

1139 (1979); See also Will v. Michigan Department of State Police, 491 U.S. 58, 109

S.Ct. 2304 (1989). Defendant argues that it has not waived its sovereign immunity

for § 1983 claims in federal court. (Id. at p.7).

       To the extent that Plaintiff’s claim is intended to be a § 1983 claim, Plaintiff

was required to allege (1) the violation of a right secured by the Constitution and laws

of the United States, and (2) that the alleged deprivation was committed by a person

acting under color of state law. West v Atkins, 487 U.S. 42, 48 (1988). Although

Plaintiff alleged the denial of constitutional and statutory rights, she did not allege

that a state official acted under color of the law regarding her termination. Therefore,

Plaintiff has failed to state a claim under § 1983.

       The most fatal characteristic of Plaintiff’s claim is not that she failed to allege

sufficient detail, but that she chose to sue only the State of Louisiana. A state is not

a person under § 1983; thus, the Eleventh Amendment bars claims against a state

brought under this section. See Quern v. Jordan, 440 U.S. 332 (1979); See also Will

v. Michigan Department of State Police, 491 U.S. 58, 109 S.Ct. 2304 (1989). Thus, the

Court finds that Plaintiff’s claim against Defendant for the alleged misapplication of

Rule 12.6(a)(1) is barred.




                                            10
      Case 3:18-cv-00778-BAJ-SDJ      Document 41    07/31/20 Page 11 of 11




      D. Title II of the ADA Claim

      As previously noted, the Court ordered Plaintiff to amend her Complaint to

supplement her claim under Title II of Americans with Disabilities Act of 1990

(“ADA”). (Doc. 15). Plaintiff made no mention of this claim in her Amended

Complaint. Thus, due to Plaintiff’s failure to provide supplemental information, the

Court must dismiss this claim.

 IV. CONCLUSION

      Accordingly,

      IT IS ORDERED that Defendant’s Motion (Doc. 26) is GRANTED.

      IT IS FURTHER ORDERED that Plaintiff’s remaining claims are

DISMISSED WITH PREJUDICE.



                                 Baton Rouge, Louisiana, this 31st day of July, 2020



                                      _____________________________________
                                      JUDGE BRIAN A. JACKSON
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




                                         11
